Citation Nr: 0844932	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the low back, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for status post right 
medial meniscectomy of the right knee with degenerative joint 
disease, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


 
ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2003 and May 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's claims for 
increased ratings for right and left knee disabilities, and a 
low back disability, each rated as 10 percent disabling.  

During the appeal, an April 2006 rating decision increased 
the disability rating for the veteran's low back disability 
from 10 to 20 percent disabling, effective September 26, 
2003.  As this 20 percent rating is less than the maximum 
available rating, the issue remains on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).

The claim was remanded in December 2006 for further 
development.  

The issue of entitlement to an increased rating for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows the veteran is status post right medial meniscectomy of 
the right knee with x-ray evidence of degenerative joint 
disease with a noncompensable level of limitation of flexion 
and extension.  

2.  The competent and probative medical evidence of record 
shows x-ray evidence of degenerative joint disease in the 
veteran's left knee with a noncompensable level of limitation 
of flexion and extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post right medial meniscectomy of the right knee with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5259, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, DC 
5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in October 2003, March 2004, 
March 2005, March 2006, and December 2006; rating decisions 
in December 2003, May 2004 and April 2006; a statement of the 
case in June 2004; and a supplemental statement of the case 
in April 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case in May 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran seeks increased evaluations for his service 
connected knee disabilities.  He contends that his bilateral 
knee condition is worse than evaluated.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003 (2008).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2008).  Arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2008).

Normal knee joint motion is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2008).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260 (2008).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261 (2008).

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14 
(2007); Esteban v. Brown, 6 Vet. App. 259 (1995).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Where a 
veteran has both compensable limitation of flexion and 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A claimant with service-connected arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257, 
so long as the impairment under both diagnostic codes 
warrants at least a compensable rating.  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

Service medical records show that in November 1988 the 
veteran underwent right knee arthroscopy and partial 
meniscectomy due to a right knee meniscus tear.  In July 1991 
a Physical Evaluation Board found the veteran physically 
unfit for military service and recommended separation.  The 
disabilities included post traumatic degenerative arthritis 
of the knee joints.  A rating decision in May 1992 granted 
service connection for status post right medial meniscectomy 
of the right knee with degenerative joint disease, and 
degenerative joint disease of the left knee.  A 10 percent 
evaluation was assigned to each knee disability effective in 
September 1991.  The 10 percent evaluations were continued in 
a May 1997 rating decision.  

VA outpatient treatment records for a period from October 
2002 to September 2003 primarily show treatment for other 
disorders.  During review of systems at those appointments, 
there were no musculoskeletal complaints.  Objective findings 
related to his musculoskeletal system were range of motion 
intact, muscle tone adequate, and no deformities.  In 
addition, there was no gross motor and sensory deficit.  
Arthritis was noted in review of his musculoskeletal system 
when the veteran sought another medication for his back pain 
in September 2003.  Objective findings related to his 
musculoskeletal system were range of motion intact, muscle 
tone adequate, and no deformities.  

At a November 2003 VA examination of joints, the veteran 
related a constant moderate to severe right knee pain around 
the joint upon cold and rainy days and prolonged squatting.  
He also mentioned swelling of the knee with lock which he 
described as inability to bend the knee backward.  He 
described on and off moderate to severe left knee pain around 
the joint with no other left knee complaint.  He reported a 
visit in September 2003 to the Primary Care Clinic due to 
chronic knee pain for which he was treated with medications.  
Alleviating factors of the bilateral knee pain were 
medications and bed rest for one to two hours.  

During the prior year, he had acute flare-ups of pain on the 
knees which functionally impaired him on eight to 10 
occasions.  He walked unaided and did not use crutches, brace 
or cane and did not wear corrective shoes.  The veteran 
denied episodes of dislocation or recurrent subluxation of 
knees during the last year.  He worked as a car driver. 

November 2003 clinical findings showed range of motion for 
each knee was flexion to 140 degrees and extension to zero 
degrees.  There was painful motion on the last degree of the 
range of motion measured on examination.  The examiner noted 
that the veteran was additionally limited by pain following 
repetitive use of the knees.  He was not additionally limited 
by fatigue, weakness and lack of endurance following 
repetitive use on examination.  The major functional impact 
of the eight to ten acute flare-ups of bilateral knee pain 
that he reported was that he was absent from his job on those 
occasions.  

There was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement of the knees.  There was tenderness to 
palpation in the suprapatellar area.  He had positive 
crepitation of the knees, the right knee more than the left.  
The patellar grinding test was negative.  He had a normal 
gait cycle.  The knee joints with no ankylosis were stable, 
but painful following repetitive use.  There were no 
constitutional signs for inflammatory arthritis.  The 
diagnoses were status post right median meniscectomy and 
degenerative joint disease and left knee degenerative joint 
disease.  

Private medical records show that in August and September 
2004, he continued with knee pain and was still working.  

A February 2008 VA x-ray of the knees revealed degenerative 
joint disease of the knees, enthesopathic changes, and 
chondrocalcinosis.  

At a February 2008 VA examination of joints, range of motion 
of both knees was flexion from 0 to 140 which was painful in 
the last 30 degrees.  There was no functional loss due to 
pain.  Both knees had 0 degrees of extension, painful in the 
last 20 degrees.  There was no functional loss.  No 
instability was shown of the medial and lateral collateral 
ligaments or the anterior and posterior cruciate ligaments.  
There were bilateral crepitances.  The McMurray's test was 
negative bilaterally.  The diagnoses were bilateral knee 
degenerative joint disease and bilateral knee patellofemoral 
dysfunction.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for the right knee disability 
and the left knee disability.    

X-ray findings establish degenerative arthritis of both 
knees.  The clinical findings do not show that the veteran 
has compensable limitation of motion in either knee for 
flexion or extension.  However, the veteran has limitation of 
motion confirmed by satisfactory evidence of painful motion.  
At the November 2003 examination, the examiner noted normal 
range of motion for both knees with painful motion on the 
last degree of the range of motion measured.  The examiner 
noted that the veteran was additionally limited by pain 
following repetitive use of the knees, but did not specify in 
degrees the additional limitation.  However, as the findings 
noted painful motion on examination was shown on the last 
degree of the range of motion which was normal, any 
additional limitation of motion due to pain is adequately 
compensated by the currently assigned 10 percent rating.  At 
the February 2008 examination the examiner noted both knees 
had normal flexion which was painful in the last 30 degrees 
and normal extension which was normal with painful motion in 
the last 20 degrees; however, there was no functional loss 
due to pain.  In such a case, a maximum rating of 10 percent 
for arthritis and noncompensable limitation of motion of the 
right knee and of the left knee is warranted.  38 C.F.R. 
§ 4.71a, DCs 5010-5003.  

Additional factors that could provide a basis for an increase 
have also been considered.  The veteran's right knee has been 
considered under DC 5259 for symptomatic removal of semilunar 
cartilage; however, a 10 percent rating is the maximum rating 
provided under DC 5259.  A separate rating under DC 5259 is 
not for application for the right knee as the symptomatology 
is duplicative of or overlapping with symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1995).  Instability of the right or left knee was 
not shown by the evidence of record; thus a separate rating 
based on instability is not warranted.  38 C.F.R. § 4.71a, DC 
5257.  In addition, the evidence does not show ankylosis or 
impairment of the tibia or fibula of the right or left knee 
that would warrant a higher rating.  38 C.F.R. § 4.71a, DCs 
5256, 5262 (2008).  Furthermore, it is not shown that the 
veteran has any functional loss beyond that compensated for 
the time period.  The rating assigned is based upon the 
ranges of motion with pain that the veteran demonstrated on 
examination.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).

In addition, there is no evidence that the veteran is 
entitled to a separate disability rating for a surgical scar 
on his right knee.  The veteran has not complained of any 
symptoms related to an arthroscopy incision and the medical 
evidence of record does not contain any complaints, findings 
or diagnosis of a scar.  Accordingly, the preponderance of 
the evidence is against a separate disability rating for the 
scar on the veteran's right knee.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Board finds that the Rating 
Schedule is not inadequate.  It has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  Therefore, the Board finds that 
referral for consideration of an extraschedular rating for 
this disability is not warranted.

In sum, based upon a full review of the record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a rating greater than 10 percent for the right 
knee disability and for the left knee disability.  Therefore, 
the veteran's claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Entitlement to a rating in excess of 10 percent for status 
post meniscectomy of the right knee with degenerative joint 
disease is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.


REMAND

Further development on the issue of an increased rating for a 
low back disability is needed prior to appellate review.  

The veteran is service-connected for degenerative joint 
disease of the lumbar spine.  The medical evidence of record 
shows that the veteran has been diagnosed with lumbar 
discogenic disease with lumbar herniated protrusion for which 
service connection has not been established.  It is not clear 
from the evidence of record whether the veteran's lumbar 
discogenic disease is related to his service-connected 
degenerative joint disease of the low back or whether he has 
suffered an intercurrent low back injury and incurred 
additional back injury.  At a VA spine examination in 
November 2003, the veteran reported he had a case at the 
Puerto Rico State Fund due to a low back condition.  That 
information provided by the veteran suggests that he suffered 
a work-related injury to his low back.  Clarification is 
needed as to whether the veteran had incurred additional back 
injury due to a post service injury or whether his 
degenerative disc disease is related to his service-connected 
low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
authorization for VA to request disability 
records pertaining to his low back 
disability claim from the Puerto Rico 
State Insurance Fund approximately in 
2003.  If authorization is not needed, 
request the records directly.  

2.  After the above records are secured, 
or if unable to be secured after a 
reasonable amount of time, arrange for the 
VA physician who examined the veteran in 
February 2008, to review the claims file 
to include service medical records and 
this Remand.  The examiner's report should 
indicate that the review was performed.  
The determination as to whether an 
additional examination is needed is left 
to the examiner's discretion.  If that 
examiner is no longer available, please 
forward this request for a supplemental 
opinion to an appropriate physician.  The 
physician should provide an opinion, with 
consideration of evidence that suggests 
the veteran suffered a post-service work 
related injury, as to whether it is as 
likely as not (50 percent or greater 
probability) that the veteran's 
degenerative disc disease, as shown in the 
medical evidence of record, is due to or a 
result of his service-connected 
degenerative joint disease of the lumbar 
spine or an incident in service.  If not 
linked to service-connected degenerative 
disc disease or an incident in service, 
the examiner should provide an opinion 
specifying which symptoms/manifestations 
of the veteran's low back are attributed 
to his service-connected degenerative 
joint disease and the functional loss 
resulting from those symptoms.  If the low 
back symptoms are not able to be 
distinguished between the separate low 
back conditions, the examiner should so 
state.   

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


